Exhibit 10.24

ROYALTY ASSIGNMENT TERMINATION AGREEMENT

THIS ROYALTY ASSIGNMENT TERMINATION AGREEMENT (this “Agreement”) is made as of
November 17, 2010, by and among ACCENTIA BIOPHARMACEUTICALS, INC., a Florida
corporation (“Accentia”), BIOVEST INTERNATIONAL, INC., a Delaware corporation
(“Biovest”), ERATO CORP. (“Erato”), VALENS U.S. SPV I, LLC (“Valens U.S.”),
VALENS OFFSHORE SPV I, LTD. (“Valens Offshore”), and PSOURCE STRUCTURED DEBT
LIMITED (“PSource” and together with Erato, Valens U.S. and Valens Offshore, the
“Assignees”).

RECITALS

WHEREAS, pursuant to that certain Term Loan and Security Agreement (the
“Security Agreement”) dated as of November 17, 2010, by and among Biovest, the
Lenders party thereto and LV Administrative Services, Inc., the parties hereto,
in consideration for the acceptance by certain of the Prepetition Lenders of the
allowed secured claims against Biovest as provided therein, have agreed, among
other things, to the modification of the Biovest Royalty;

WHEREAS, Accentia and Biovest have entered into four (4) separate Assignment of
Rights Under Royalty Agreements, each dated as of June 18, 2008, with each of
the Assignees (collectively, the “Royalty Assignment Agreements”);

WHEREAS, pursuant to the Royalty Assignment Agreements, Accentia assigned and
transferred to the Assignees, collectively, 4.00% of the royalty of 19.50%
granted to Accentia by Biovest pursuant to that certain Royalty Agreement by and
between Biovest and Accentia dated as of October 31, 2006, as amended;

WHEREAS, in order to modify the Biovest Royalty in accordance with the Security
Agreement, the Royalty Assignment Agreements must be terminated; and

WHEREAS, in connection with the modification of the Biovest Royalty and pursuant
to the terms and conditions of the Security Agreement and the Confirmed Plan,
the parties hereto hereby desire to terminate the Royalty Assignment Agreements
effective as of the date of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.        Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Security Agreement.

2.        The parties hereto agree that the above Recitals are true and correct
in all respects.

3.        The parties hereto hereby consent to the termination of the Royalty
Assignment Agreements (and all of the rights and obligations created thereunder)
effective as of the date of this Agreement.

 

-1-



--------------------------------------------------------------------------------

4.        Each of the Assignees hereby acknowledges and agrees that it shall
have no claims of any nature whatsoever against Biovest or Accentia as a result
of the termination of the Royalty Assignment Agreements.

5.        This Agreement shall be binding upon the parties hereto and their
respective successors and assigns. The parties hereto agree that this Agreement
is fully and adequately supported by consideration, is fair and reasonable, and
that they have had the opportunity to discuss this matter with counsel of their
choice. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which together shall be deemed to
constitute one agreement. It is understood and agreed that if facsimile copies
of this Agreement bearing facsimile signatures are exchanged between the parties
hereto, such copies shall in all respects have the same weight, force and legal
effect and shall be fully as valid, binding, and enforceable as if such signed
facsimile copies were original documents bearing original signature.

6.        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND
ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF. ANY ACTION BROUGHT CONCERNING
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE
STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK. The prevailing party shall be entitled to recover from the other party
its reasonable attorneys’ fees and costs. Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Royalty Assignment
Termination Agreement as of the date first above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey

Title:   President

 

BIOVEST INTERNATIONAL, INC.

By:  

/s/ David Moser

Name:   David Moser

Title:   Secretary

 

ERATO CORP.

By:  

/s/ Patrick Regan

Name:   Patrick Regan

Title:   Authorized Signatory

 

VALENS U.S. SPV I, LLC

By:  

/s/ Patrick Regan

Name:   Patrick Regan

Title:   Authorized Signatory

 

VALENS OFFSHORE SPV I, LTD.

By:  

/s/ Patrick Regan

Name:   Patrick Regan

Title:   Authorized Signatory

 

PSOURCE STRUCTURED DEBT LIMITED By:   PSource Capital Ltd, It’s Investment
Consultant

 

By:  

/s/ Charles Lews

Name:   Charles Lews

Title:   Associate Director